F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                SEP 29 1998
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 STANTON S. HOLT,

          Plaintiff-Appellant,
 v.
                                                             No. 98-3138
 LARRY E. BENGTSON, District Court
                                                     (D.C. No. 98-CV-3072-GTV)
 Judge; CHRIS BIGGS, County Attorney,
                                                         (District of Kansas)
 Junction City, Kansas; THE STATE OF
 KANSAS, Geary County, Kansas,

          Defendants-Appellees.




                                 ORDER AND JUDGMENT*


Before PORFILIO, KELLY, and HENRY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.




      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       This is an appeal from the dismissal of a pro se civil rights complaint for failure to

state a claim for which relief can be granted. Within this appeal, Mr. Holt has also filed a

document entitled “60-801 Writ of Mandamus” seeking a refund by the district court of

his partial filing fee because his complaint was dismissed.

       Congress clearly contemplated such a result because it provided no statutory

authority for such a refund. Under the express terms of the Prison Litigation Reform Act,

the prisoner is required to pay all installments of a deferred fee until it is paid in full. No

exception was made for a dismissed suit. See 28 U.S.C. § 1915(b)(2). The “Writ of

Mandamus” petition is therefore DENIED.

       Further, our review indicates the district court committed no error and this appeal

is frivolous. See Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991). This holding

will constitute a “prior occasion” under 28 U.S.C. § 1915(g). The judgment of the

district court is AFFIRMED for the reasons stated in its order of March 13, 1998. The

mandate shall issue forthwith.


                                            ENTERED FOR THE COURT

                                            John C. Porfilio
                                            Circuit Judge




                                              -2-